Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 09/20/2020)


                                                              Response to Office Action


                                                     The table below presents the data as entered.

                                     Input Field                                                                     Entered
 SERIAL NUMBER                                                         88852550
 LAW OFFICE ASSIGNED                                                   LAW OFFICE 108
 MARK SECTION
 MARK                                                                  mark
 LITERAL ELEMENT                                                       HYGIENE HAND
 STANDARD CHARACTERS                                                   YES
 USPTO-GENERATED IMAGE                                                 YES
                                                                       The mark consists of standard characters, without claim to any particular font style,
 MARK STATEMENT
                                                                       size or color.
 ARGUMENT(S)
 In response to the current Office Action, Applicant hereby submits the required disclaimer for HYGIENE and the amended recitation of goods
 (per the Examining Attorney's suggestion). Approval for publication is respectfully requested.
 GOODS AND/OR SERVICES SECTION (class deleted)
 GOODS AND/OR SERVICES SECTION (class added) Original Class (014)
 INTERNATIONAL CLASS                                                   008
 DESCRIPTION

 Multi-function, non-electronic hand tools and non-powered utility hand tools, namely, tools made of brass featuring push-pull and hook
 attachments that enable users to open doors and use publicly shared surfaces in a sanitary manner that can be attached to a keychain
 FILING BASIS                                                          Section 1(b)
 ADDITIONAL STATEMENTS SECTION
                                                                       No claim is made to the exclusive right to use HYGIENE apart from the mark as
 DISCLAIMER
                                                                       shown.
 CORRESPONDENCE INFORMATION (current)
 NAME                                                                  JAMES SURBER
 PRIMARY EMAIL ADDRESS FOR CORRESPONDENCE                              HPFAdmin1@gmail.com
 SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES)                         NOT PROVIDED
 CORRESPONDENCE INFORMATION (proposed)
 NAME                                                                  James Surber
 PRIMARY EMAIL ADDRESS FOR CORRESPONDENCE                              HPFAdmin1@gmail.com
 SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES)                         NOT PROVIDED
 SIGNATURE SECTION
 RESPONSE SIGNATURE                                                    /James Surber/
 SIGNATORY'S NAME                                                      James Surber
 SIGNATORY'S POSITION                                                  Attorney of Record
 DATE SIGNED                                                           06/22/2020
 AUTHORIZED SIGNATORY                                                  YES
 FILING INFORMATION SECTION
 SUBMIT DATE                                                           Mon Jun 22 10:08:54 ET 2020
                                                                       USPTO/ROA-XX.XXX.XXX.XXX-
                                                                       20200622100854929968-8885
                                                                       2550-710ca73e9d08516c3921
 TEAS STAMP                                                            be82b391bad75a59318a63257
                                                                       f929196a8b65c48f477a44-N/
                                                                       A-N/A-2020062210051266431
                                                                       8




Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 09/20/2020)




                                                                   Response to Office Action
To the Commissioner for Trademarks:

Application serial no. 88852550 HYGIENE HAND(Standard Characters, see https://tmng-al.uspto.gov/resting2/api/img/88852550/large) has
been amended as follows:

ARGUMENT(S)
In response to the substantive refusal(s), please note the following:

In response to the current Office Action, Applicant hereby submits the required disclaimer for HYGIENE and the amended recitation of goods
(per the Examining Attorney's suggestion). Approval for publication is respectfully requested.

CLASSIFICATION AND LISTING OF GOODS/SERVICES

Applicant hereby deletes the following class of goods/services from the application.
Class 014 for Key chain tools made of brass that include a hook and tools that enable users to open doors and use publicly shared surfaces in a
sanitary manner

Applicant hereby adds the following class of goods/services to the application:
New: Class 008 (Original Class: 014 ) for Multi-function, non-electronic hand tools and non-powered utility hand tools, namely, tools made of
brass featuring push-pull and hook attachments that enable users to open doors and use publicly shared surfaces in a sanitary manner that can be
attached to a keychain
Filing Basis: Section 1(b), Intent to Use: For a trademark or service mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to use the mark in commerce on or in connection with the identified goods/services in the application. For a
collective trademark, collective service mark, or collective membership mark application: As of the application filing date, the applicant had a
bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by members on or in connection with
the identified goods/services/collective membership organization. For a certification mark application: As of the application filing date, the
applicant had a bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce by authorized users in
connection with the identified goods/services, and the applicant will not engage in the production or marketing of the goods/services to which the
mark is applied, except to advertise or promote recognition of the certification program or of the goods/services that meet the certification
standards of the applicant.

ADDITIONAL STATEMENTS
Disclaimer
No claim is made to the exclusive right to use HYGIENE apart from the mark as shown.
Correspondence Information (current):
   JAMES SURBER
   PRIMARY EMAIL FOR CORRESPONDENCE: HPFAdmin1@gmail.com
   SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES): NOT PROVIDED

Correspondence Information (proposed):
   James Surber
   PRIMARY EMAIL FOR CORRESPONDENCE: HPFAdmin1@gmail.com
   SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES): NOT PROVIDED

Requirement for Email and Electronic Filing: I understand that a valid email address must be maintained by the owner/holder and the
owner's/holder's attorney, if appointed, and that all official trademark correspondence must be submitted via the Trademark Electronic
Application System (TEAS).

SIGNATURE(S)
Response Signature
Signature: /James Surber/ Date: 06/22/2020
Signatory's Name: James Surber
Signatory's Position: Attorney of Record

The signatory has confirmed that he/she is a U.S.-licensed attorney who is an active member in good standing of the bar of the highest court of a
U.S. state (including the District of Columbia and any U.S. Commonwealth or territory); and he/she is currently the owner's/holder's attorney or
an associate thereof; and to the best of his/her knowledge, if prior to his/her appointment another U.S.-licensed attorney not currently associated
with his/her company/firm previously represented the owner/holder in this matter: the owner/holder has revoked their power of attorney by a
signed revocation or substitute power of attorney with the USPTO; the USPTO has granted that attorney's withdrawal request; the owner/holder
has filed a power of attorney appointing him/her in this matter; or the owner's/holder's appointed U.S.-licensed attorney has filed a power of
attorney appointing him/her as an associate attorney in this matter.

Mailing Address: JAMES SURBER


 4579 LACLEDE AVE., #131
 ST. LOUIS, Missouri 63108
Mailing Address: James Surber
 4579 LACLEDE AVE., #131
 ST. LOUIS, Missouri 63108

Serial Number: 88852550
Internet Transmission Date: Mon Jun 22 10:08:54 ET 2020
TEAS Stamp: USPTO/ROA-XX.XXX.XXX.XXX-202006221008549
29968-88852550-710ca73e9d08516c3921be82b
391bad75a59318a63257f929196a8b65c48f477a
44-N/A-N/A-20200622100512664318
To:                  Magenav, Inc. (HPFAdmin1@gmail.com)
Subject:             U.S. Trademark Application Serial No. 88852550 - HYGIENE HAND - N/A
Sent:                June 19, 2020 11:49:19 AM
Sent As:             ecom108@uspto.gov
Attachments:         Attachment - 1
                     Attachment - 2
                     Attachment - 3
                     Attachment - 4
                     Attachment - 5
                     Attachment - 6
                     Attachment - 7
                     Attachment - 8
                     Attachment - 9
                     Attachment - 10
                     Attachment - 11

                                          United States Patent and Trademark Office (USPTO)
                                    Office Action (Official Letter) About Applicant’s Trademark Application


                                                        U.S. Application Serial
                                                        No. 88852550

                                                        Mark: HYGIENE
                                                        HAND

                                                        Correspondence
                                                        Address:
                                                        JAMES SURBER
                                                        4579 LACLEDE AVE.,
                                                        #131
                                                        ST. LOUIS, MO 63108


                                                        Applicant: Magenav,
                                                        Inc.

                                                        Reference/Docket No.
                                                        N/A

                                                        Correspondence Email
                                                        Address:

                                                        HPFAdmin1@gmail.com



                                                  NONFINAL OFFICE ACTION

The USPTO must receive applicant’s response to this letter within six months of the issue date below or the application will be abandoned.
Respond using the Trademark Electronic Application System (TEAS). A link to the appropriate TEAS response form appears at the end of this
Office action.


Issue date: June 19, 2020

 The referenced application has been reviewed by the assigned trademark examining attorney. Applicant must respond timely and completely to
the issue(s) below. 15 U.S.C. §1062(b); 37 C.F.R. §§2.62(a), 2.65(a); TMEP §§711, 718.03.
SUMMARY OF ISSUES:
   Disclaimer Required
   Identification of Goods


SEARCH OF USPTO DATABASE OF MARKS

The trademark examining attorney searched the USPTO database of registered and pending marks and found no conflicting marks that would bar
registration under Trademark Act Section 2(d). 15 U.S.C. §1052(d); TMEP §704.02.

DISCLAIMER REQUIRED

Applicant must disclaim the wording “HYGIENE” because it is merely descriptive of an ingredient, quality, characteristic, function, feature,
purpose, or use of applicant’s goods and/or services. See 15 U.S.C. §1052(e)(1); DuoProSS Meditech Corp. v. Inviro Med. Devices, Ltd., 695
F.3d 1247, 1251, 103 USPQ2d 1753, 1755 (Fed. Cir. 2012); TMEP §§1213, 1213.03(a).

The attached dictionary evidence and internet evidence from Everyday Carry and Popular Science shows this wording “conditions and practices
that serve to promote or preserve health” and that applicant’s device is used to maintain proper hygiene for the user. Thus, the wording merely
describes the purpose of applicant’s goods.

Applicant may respond to this issue by submitting a disclaimer in the following format:

       No claim is made to the exclusive right to use “HYGIENE” apart from the mark as shown.

For an overview of disclaimers and instructions on how to provide one using the Trademark Electronic Application System (TEAS), see the
Disclaimer webpage.

IDENTIFICATION OF GOODS

The wording used to describe portions of the applicant’s goods needs clarification because it is indefinite. See TMEP §§1402.01, 1402.03

The USPTO has the discretion to determine the degree of particularity needed to clearly identify goods and/or services covered by a mark. In re
Fiat Grp. Mktg. & Corp. Commc’ns S.p.A, 109 USPQ2d 1593, 1597 (TTAB 2014) (citing In re Omega SA, 494 F.3d 1362, 1365, 83 USPQ2d
1541, 1543-44 (Fed. Cir. 2007)). Accordingly, the USPTO requires the description of goods and/or services in a U.S. application to be specific,
definite, clear, accurate, and concise. TMEP §1402.01; see In re Fiat Grp. Mktg. & Corp. Commc’ns S.p.A, 109 USPQ2d at 1597-98; Cal.
Spray-Chem. Corp. v. Osmose Wood Pres. Co. of Am., 102 USPQ 321, 322 (Comm’r Pats. 1954). These requirements for specification of the
particular goods and/or services apply to applications filed under all statutory bases. See 15 U.S.C. §§1051(a)(2), 1051(b)(2), 1053, 1126(d)-(e),
1141f; 37 C.F.R. §2.32(a)(6); TMEP §§1402.01, 1402.01(b)-(c).

The applicant insufficiently describes the following goods:

Class 14:
· “Key chain tools made of brass that include a hook and tools that enable users to open doors and use publicly shared surfaces in a sanitary
   manner”- Applicant must clarify the nature of the good as it is likely properly classified in International Class 08 as a hand tool.

Applicant may adopt the following identification and classification, with the trademark examining attorney’s suggested additions in bold face
type formatting, if accurate:

Class 08:      Multi-function, non-electronic hand tools and non-powered utility hand tools, namely, tools made of brass featuring push-
               pull and hook attachments that enable users to open doors and use publicly shared surfaces in a sanitary manner that can be
               attached to a keychain

Applicant’s goods and/or services may be clarified or limited, but may not be expanded beyond those originally itemized in the application or as
acceptably amended. See 37 C.F.R. §2.71(a); TMEP §1402.06. Applicant may clarify or limit the identification by inserting qualifying language
or deleting items to result in a more specific identification; however, applicant may not substitute different goods and/or services or add goods
and/or services not found or encompassed by those in the original application or as acceptably amended. See TMEP §1402.06(a)-(b). The scope
of the goods and/or services sets the outer limit for any changes to the identification and is generally determined by the ordinary meaning of the
wording in the identification. TMEP §§1402.06(b), 1402.07(a)-(b). Any acceptable changes to the goods and/or services will further limit scope,
and once goods and/or services are deleted, they are not permitted to be reinserted. TMEP §1402.07(e).

For assistance with identifying and classifying goods and services in trademark applications, please see the USPTO’s online searchable U.S.
Acceptable Identification of Goods and Services Manual. See TMEP §1402.04.

RESPONSE GUIDELINES

For this application to proceed further, applicant must explicitly address each refusal and/or requirement raised in this Office action. If the action
includes a refusal, applicant may provide arguments and/or evidence as to why the refusal should be withdrawn and the mark should register.
Applicant may also have other options specified in this Office action for responding to a refusal and should consider those options carefully. To
respond to requirements and certain refusal response options, applicant should set forth in writing the required changes or statements. For more
information and general tips on responding to USPTO Office actions, response options, and how to file a response online, see “ Responding to
Office Actions” on the USPTO’s website.
If applicant does not respond to this Office action within six months of the issue/mailing date, or responds by expressly abandoning the
application, the application process will end and the trademark will fail to register. See 15 U.S.C. §1062(b); 37 C.F.R. §§2.65(a), 2.68(a); TMEP
§§718.01, 718.02. Additionally, the USPTO will not refund the application filing fee, which is a required processing fee. See 37 C.F.R.
§§2.6(a)(1)(i)-(iv), 2.209(a); TMEP §405.04.
When an application has abandoned for failure to respond to an Office action, an applicant may timely file a petition to revive the application,
which, if granted, would allow the application to return to active status. See 37 C.F.R. §2.66; TMEP §1714. The petition must be filed within
two months of the date of issuance of the notice of abandonment and may be filed online via the Trademark Electronic Application System
(TEAS) with a $100 fee. See 37 C.F.R. §§2.6(a)(15)(ii), 2.66(b)(1).

Please call or email the assigned trademark examining attorney to resolve the issues in this Office action. Although the USPTO does not accept
emails as responses to Office actions, communication by phone or email is permissible to agree to proposed amendments to the application that
will immediately place the application in condition for publication, registration, or suspension. See 37 C.F.R. §2.62(c); TMEP §707.




How to respond. Click to file a response to this nonfinal Office action.


                                              /Ryan Lavoie/
                                              Ryan Lavoie
                                              Examining Attorney
                                              Law Office 108
                                              571-272-6774
                                              Ryan.Lavoie@uspto.gov


RESPONSE GUIDANCE
      Missing the response deadline to this letter will cause the application to abandon. A response or notice of appeal must be received by
      the USPTO before midnight Eastern Time of the last day of the response period. TEAS and ESTTA maintenance or unforeseen
      circumstances could affect an applicant’s ability to timely respond.


      Responses signed by an unauthorized party are not accepted and can cause the application to abandon. If applicant does not have an
      attorney, the response must be signed by the individual applicant, all joint applicants, or someone with legal authority to bind a juristic
      applicant. If applicant has an attorney, the response must be signed by the attorney.


      If needed, find contact information for the supervisor of the office or unit listed in the signature block.
 To:                Magenav, Inc. (HPFAdmin1@gmail.com)
 Subject:           U.S. Trademark Application Serial No. 88852550 - HYGIENE HAND - N/A
 Sent:              June 19, 2020 11:49:22 AM
 Sent As:           ecom108@uspto.gov
 Attachments:

                                 United States Patent and Trademark Office (USPTO)

                                              USPTO OFFICIAL NOTICE

                                         Office Action (Official Letter) has issued
                                                  on June 19, 2020 for
                                   U.S. Trademark Application Serial No. 88852550

Your trademark application has been reviewed by a trademark examining attorney. As part of that review, the assigned attorney has
issued an official letter that you must respond to by the specified deadline or your application will be abandoned. Please follow the
steps below.

(1) Read the official letter.

(2) Direct questions about the contents of the Office action to the assigned attorney below.


/Ryan Lavoie/
Ryan Lavoie
Examining Attorney
Law Office 108
571-272-6774
Ryan.Lavoie@uspto.gov

Direct questions about navigating USPTO electronic forms, the USPTO website, the application process, the status of your
application, and/or whether there are outstanding deadlines or documents related to your file to the Trademark Assistance Center
(TAC).

(3) Respond within 6 months (or earlier, if required in the Office action) from June 19, 2020, using the Trademark Electronic
Application System (TEAS). The response must be received by the USPTO before midnight Eastern Time of the last day of the
response period. See the Office action for more information about how to respond




GENERAL GUIDANCE
·   Check the status of your application periodically in the Trademark Status & Document Retrieval (TSDR) database to avoid
    missing critical deadlines.

·    Update your correspondence email address, if needed, to ensure you receive important USPTO notices about your
    application.

·    Beware of misleading notices sent by private companies about your application. Private companies not associated with
    the USPTO use public information available in trademark registrations to mail and email trademark-related offers and notices –
    most of which require fees. All official USPTO correspondence will only be emailed from the domain “@uspto.gov.”
